Case 1:17-cr-00101-LEK Document 786 Filed 01/21/20 Pagelofi1 PagelD #: 6720

Office of the Clerk
United States Court of Appeals for the Ninth Circuit
Post Office Box 193939
San Francisco, California 94119-3939
415-355-8000

 

Molly C. Dwyer
Clerk of Court January 21, 2020

 

No.: 20-10019
D.C. No.:  1:17-cr-00101-LEK-1
Short Title: USA v. Anthony Williams

 

Dear Appellant/Counsel

A copy of your notice of appeal/petition has been received in the Clerk's office of
the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
Appeals docket number shown above has been assigned to this case. You must
indicate this Court of Appeals docket number whenever you communicate with
this court regarding this case.

Please furnish this docket number immediately to the court reporter if you place an
order, or have placed an order, for portions of the trial transcripts. The court
reporter will need this docket number when communicating with this court.

Appellants who are filing pro se should refer to the accompanying
information sheet regarding the filing of informal briefs.

Failure of the appellant to comply with the time schedule order may result in
dismissal of the appeal.

Please read the enclosed materials carefully.

Case: 20-10019, 01/21/2020, ID: 11569080, DktEntry: 1-1, Page 1 of 3
